Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alden E. Voelker on September 2, 2021.

The application has been amended as follows: 
	In the Claims:
	In claim 64, page 3, line 29 after C3-6 heteroalicyclyl; please insert --  and  --.

	In claim 64, page 3, please delete the comma at the end of line 30 and the last line on page 3 [  , and with the proviso that the compound is not  ].

	In claim 64, page 4, please delete [  
    PNG
    media_image1.png
    233
    355
    media_image1.png
    Greyscale
    ].
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  in view of the Applicants Amendments and the Examiner’s Amendment attached herewith the claims are now in condition for allowance.  None of the prior art of record nor a search in the pertinent art area teaches the compounds, compositions or method of use of the 6,7-dihydro-5H-pyrrolo[2,3-d]pyrimdine and pyrrolo[2,3-d]pyrmidine compounds of Formula (I) as claimed herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624